DETAILED ACTION
This Office Action is in response to Applicant Arguments/Remarks filed on 01/04/2021. 
In the remarks, claims 1, 6, 8, 13, 15 and 20 have been amended; claims 1, 8 and 15 are independent claims. Claims 1-20 have been examined and are pending in this application.
Examiner withdraws 112(a) rejections to claims 1-20 due to applicant amended the claims.
Applicant's arguments have been fully considered and they are persuasive. Therefore the rejections of claims have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a software application that is configured to operate as an add-on software component to audio-playback software on a playback device of a media playback system. An example implementation may involve adding the multiple audio tracks to the playback queue, and before playing back a first audio track, enabling a first add-on component to audio-playback software. The first add-on component corresponds to a first remote source and enabling this component causes a 
With examiner’s thorough search, the closest prior are Gigliotti et al, Patent No. US 8,887,181 and Lang, Pub. No.: US 2014/0003623.
Gigliotti discloses an application add-on platform of a user device receives a query for add-ons from an application running on the user device. The application add-on platform notifies the application of one or more add-ons that are compatible with the application. The application add-on platform receives an access request from the application for an add-on of the one or more add-ons. The application add-on platform connects the application to the add-on.  

Lang discloses smart configuration of audio settings for a playback device. According to an embodiment, when a user adjusts the audio settings of a playback device during the playback of a song or track, the user is warned if the currently playing song is "atypical" relative to other audio content. According to another embodiment, audio settings for a playback device are dynamically adjusted based on an audio profile of the audio that is played. According to yet another embodiment, audio settings are replicated onto other playback devices on a playback network.

“A playback device comprising: a network interface; one or more audio processing components; one or more processors; data storage storing instructions that when executed by the one or more processors, cause the playback device to perform functions comprising: receiving, via the network interface, instructions to add multiple audio tracks to a playback queue, wherein the multiple audio tracks comprise a first audio track associated with a first remote source and a second audio track associated with a second remote source; based on the received instructions, adding the multiple audio tracks to the playback queue; before playing back the first audio track, enabling a first add-on component to audio-playback software, wherein the first add-on component corresponds to the first remote source, and wherein enabling the first add-on component causes a first modification to an equalization of the playback device; playing back the first audio track via the audio-playback software and the one or more audio processing components  with the first add-on component enabled, wherein playing back the first audio track comprises streaming, via the network interface, data representing the first audio track from the first remote source; before playing back the second audio track, enabling a second add-on component to the audio-playback software, wherein the second add-on component corresponds to the second remote source, wherein enabling the second add-on component causes a second modification to the equalization of the playback device, and wherein enabling the second add-on component disables the first add-on component if enabled; and McDONNELL BOEHNEN HULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVECHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001playing back the second audio track via the audio-playback software and the one or more audio processing components with the second add-on component enabled, wherein playing back the second audio track comprises streaming, via the network interface, data representing the second audio track from the second remote source.” as recited in independent claim 1. And the same reasoning applies to independent claims 8 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        03/01/2021